


Exhibit 10.4




Loan Numbers: 1539105-9002 and 1539105-9003


GUARANTY OF PAYMENT


THIS GUARANTY OF PAYMENT (this “Guaranty”) is made as of the 10th day of
December, 2013, by NEOSTEM, INC., a Delaware corporation, having an address set
forth after its signature below (and with any of its successors, “Guarantor”),
in favor of TD BANK, N.A., a national banking association, having a regional
office at 71 Union Avenue, East Rutherford , NJ 07073 (“Lender”).


R E C I T A L S:
WHEREAS, contemporaneously herewith, Lender is entering into a certain (i)
modification of a $3,120,000.00 commercial mortgage loan and (ii) a modification
of $1,000,000.00 term loan (collectively, the “Loan”) with PCT ALLENDALE, LLC, a
New Jersey limited liability company ( “Borrower”), which Loan is evidenced by a
certain Note dated October 31, 2007 (with respect to the $3,120,000 commercial
mortgage loan) and a certain Mortgage Loan Note dated November 30, 2010 (with
respect to the $1,000,000 term loan) (together with all extensions, renewals,
modifications, substitutions and/or amendments thereof, the “Note”);
WHEREAS, the Loan and related obligations are secured by, among other things, a
certain Mortgage and Security Agreement dated October 31, 2007 and recorded on
November 5, 2007 in the Bergen County Clerk’s Office in Book 17055, page 496
(with respect to the $3,120,000.00 commercial mortgage loan) and a certain
Mortgage, Security Agreement and Fixture Filing dated November 30, 2010 and
recorded on December 30, 2010 in the Bergen County Clerk’s Office in Book 621,
page 1582 (with respect to the $1,000,000.00 term loan) (together with all
extensions, renewals, modifications, substitutions and amendments thereof,
collectively, the “Mortgage”), made by Borrower in favor of Lender and granting
Lender and its affiliates a first and second priority lien on that certain real
property known as 4 Pearl Court, Allendale, New Jersey 07401, Units A, B and C,
and as more particularly described on Schedule A to the Mortgage (the
“Premises”), together with the buildings and other improvements located thereon
(the “Improvements”); and together with the Premises, collectively, the
“Property”);


WHEREAS, the documents evidencing the Loan are being modified by those two (2)
certain Note and Mortgage Modification Agreements (“Modification Agreements”),
dated of even date herewith, made by and between Borrower and Lender, among
others; and
WHEREAS, Lender requires as a condition to the entering into the Modification
Agreements, that Guarantor shall have executed and delivered this Guaranty for
the benefit of Lender.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, and in order to
induce Lender to enter into the Modification Agreements, Guarantor hereby
represents, warrants and covenants to the Lender as follows:
1.Authorization and Enforceability of Loan Documents. The Note, Mortgage and all
of the other documents executed and delivered by Borrower in connection with the
Loan have been duly authorized and executed by Borrower and are legal, valid and
binding instruments, enforceable against Borrower in accordance with their
respective terms, subject to the effect of bankruptcy,




--------------------------------------------------------------------------------




insolvency, reorganization, moratorium or other legal or equitable principles
now or hereafter in effect generally affecting creditors’ rights and remedies.


2.Obligations Guaranteed.


(a)Guarantor unconditionally guarantees to Lender the prompt and unconditional
payment of the Loan and the interest thereon, whether now or hereafter advanced,
as the same shall become due and payable under the Note, whether at stated
maturity, by acceleration or otherwise, and any and all sums of money that, at
the time, may have become due and payable under the provisions of the Note, the
Mortgage, Mortgage Modifications or any other loan document executed in
connection with same (as same may be extended, renewed, modified, substituted
and amended, the “Loan Documents”), as well as, without limitation, all other
loans, advances, indebtedness, notes, and liabilities;


(b)Guarantor unconditionally guarantees to Lender all other amounts, liquidated
or unliquidated, owing by the Borrower to the Lender any time, of each and every
kind, nature and description, whether arising under the Mortgage or otherwise,
and whether secured or unsecured, direct or indirect (that is, whether the same
are due directly by the Borrower to the Lender, or are due indirectly by the
Borrower to the Lender, or any of its affiliates as endorser, guarantor or other
surety, or as borrower of obligations due third persons which have been endorsed
or assigned to the Lender or otherwise), absolute or contingent, due or to
become due, now existing or hereafter arising or contracted, including, without
limitation, payment when due of all amounts outstanding respecting any of the
Loan Documents and the due and prompt performance of all of the terms,
agreements, covenants and conditions of the Note, the Mortgage and the other
Loan Documents (the “Guaranteed Amount”); and


(c)Guarantor unconditionally guarantees to Lender payment in full of any and all
expenses that may be paid or incurred by the Lender or any of its affiliates in
the collection of all or any portion of the Guarantor’s obligations hereunder or
the exercise or enforcement of any one or more of the other rights, powers,
privileges, remedies and interests of the Lender under the Loan Documents or any
of its affiliates hereunder including, without limitation, reasonable attorneys’
fees, irrespective of the manner or success of any such collection, exercise or
enforcement, and whether or not such expenses constitute part of the Borrower’s
obligations.


3.Unconditional Guaranty. This Guaranty is an absolute, unconditional, present
and continuing guaranty of payment and performance and not of collection and is
in no way conditioned or contingent upon any attempt to enforce Lender’s, or any
of its affiliates rights against Borrower or to collect from Borrower or upon
any other condition or contingency; accordingly, Lender shall have the right to
proceed against Guarantor immediately upon any Event of Default (as defined in
the Mortgage) under the Mortgage without taking any prior action or proceeding
to enforce the Loan Documents, or for the liquidation or foreclosure of any
security Lender or its affiliates may at any time hold pursuant thereto.
Guarantor hereby waives and releases any claim (within the meaning of 11 U.S.C.
§ 101) that Guarantor may have against Borrower arising from a payment made by
Guarantor under this Guaranty and agrees not to assert or take advantage of any
subrogation rights of Guarantor or any right of Guarantor to proceed against
Borrower for reimbursement. It is expressly understood that the waivers and
agreements of Guarantor constitute additional and cumulative benefits given to
each of Lender and its affiliates for its security and as an inducement for its
extension of credit to Borrower. Lender may at any time and from time to time
take any and/or all actions and enforce all rights and remedies available to
Lender hereunder or under applicable law to collect from Guarantor any amounts
then due and payable hereunder by Guarantor and/or to cause Guarantor to fulfill
his, her or its obligations hereunder.






--------------------------------------------------------------------------------




4.Liability Unimpaired. Guarantor’s liability hereunder shall in no way be
limited or impaired by, and Guarantor hereby consents to and agrees to be bound
by, any amendment or modification of the provisions of any of the Loan
Documents, or any other instrument or agreement made to or with Lender or any of
its affiliates, by Borrower or Guarantor, or any Person (as hereafter defined)
who succeeds Borrower as owner of all or part of the Property prior to
foreclosure of the Mortgage or exercise of any power of sale contained therein.
In addition, Guarantor’s liability hereunder shall in no way be limited or
impaired by (i) any extensions of time for performance required by any of said
documents, (ii) any sale, assignment or foreclosure of the Note or Mortgage or
any sale or transfer of all or part of the property covered by the Mortgage,
(iii) any exculpatory provision in any of said documents limiting Lender’s
recourse to the Property or to any other security, or limiting Lender’s rights
to a deficiency judgment against Borrower, (iv) the release of Borrower or any
other person from performance or observance of any of the agreements, covenants,
terms or conditions contained in any of said documents including any other
guarantor under this or any other guaranty, for any reason, including by
Lender’s election, by operation of law (including, but not limited to the
Commodity Exchange Act and any successor statute or any other rule, regulation
or order of the Commodity Futures Trading Commission), or otherwise, by
operation of law or otherwise, (v) the release or substitution in whole or in
part of any security for the Loan, (vi) Lender’s failure to record the Mortgage
or file any UCC financing statements (or Lender’s improper recording or filing
of same) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Loan, (vii) the invalidity,
irregularity or unenforceability, in whole or in part, of any of the Loan
Documents, this Guaranty or any other instrument or agreement executed or
delivered to Lender in connection with the Loan, except to the extent that there
is a final adjudication by a court of competent jurisdiction of a valid defense
to Borrower’s obligations under the Loan Documents to payment of the applicable
indebtedness, (ix) the inaccuracy of any of the representations and warranties
made by Borrower in the Mortgage or the other Loan Documents, or (x) any other
action or circumstance whatsoever that constitutes, or might be construed to
constitute, a legal or equitable discharge or defense (except full payment and
satisfaction) of Borrower for its obligations under any of the Loan Documents or
of Guarantor under this Guaranty; and, in any such case, whether with or without
notice to Guarantor and with or without consideration. As used herein, “Person”
shall mean any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other entity, any
federal, state, county or municipal government or any bureau, department or
agency thereof, and any fiduciary acting in such capacity on behalf of any of
the foregoing.


5.Preservation of Loan Documents. Guarantor will cause Borrower to maintain and
preserve the enforceability of the Loan Documents as the same may be modified
and will not permit Borrower to take or to fail to take actions of any kind
which might be the basis for a claim that Guarantor has a defense to Guarantor’s
obligations hereunder.


6.Security; Guarantor’s Events of Default. As security for any and all of the
obligations of the Guarantor under this Guaranty, now existing or hereafter
arising hereunder or otherwise (collectively, the “Liabilities”), the Guarantor
hereby grants to the Lender a lien upon and a security interest in any and all
moneys or other property (i.e., goods and merchandise, as well as any and all
documents relative thereto; funds, securities, choses in action and any and all
other forms of property whether real, personal or mixed, and any right, title or
interest of the Guarantor therein or thereto), and the proceeds thereof, which
have been, or may hereafter be, deposited or delivered to the Lender (or with
any third party acting on the Lender’s behalf) by or for the account or credit
of the Guarantor whether for safekeeping, custody, pledge, deposit,
transmission, collection or otherwise. All remittances and property shall be
deemed delivered to the Lender as soon as put in transit to the Lender by mail
or carrier.


Upon the occurrence of any of the following events (each a “Guarantor’s Event of
Default”): (a) the Guarantor defaults under this Guaranty or any Loan Document
to which the Guarantor is a party; (b) any




--------------------------------------------------------------------------------




representation or warranty made by the Guarantor herein, or in any other Loan
Document to which the Guarantor is a party is materially false or untrue as of
the date such representation or warranty is made; (c) the Guarantor commences
any case, proceeding, or other action under any law of any jurisdiction relating
to bankruptcy, insolvency, reorganization, or relief of debtors or seeks to have
an order for relief entered with respect to the Guarantor or seeks to be
adjudicated a bankrupt or insolvent, or seeks reorganization, arrangement,
adjustment, liquidation, dissolution, composition or other relief with respect
to the Guarantor or the Guarantor’s debts, or seeks the appointment of a
receiver, trustee, custodian, or other similar official for the Guarantor or for
all or any substantial part of the Guarantor’s property; (d) the Guarantor makes
a general assignment for the benefit of creditors; (e) there is commenced
against the Guarantor, any case, proceeding or other action of the type referred
to in clause (c) above or seeking the issuance of a warrant of attachment,
execution, distraint, or similar process against all or any substantial part of
the Guarantor’s property, which case, proceeding or other action results in an
entry of an order for relief or is not dismissed, discharged or bonded within
sixty (60) days of the commencement thereof; (f) the Guarantor takes any action
indicating the Guarantor’s consent to, approval of, or acquiescence in or in
furtherance of, any of the acts set forth in clause (c) and (e) above; (g) the
death or incapacity of a Guarantor, if an individual; (h) the Guarantor admits
in writing the Guarantor’s inability to pay the Guarantor’s debts as they
mature; (i) the Guarantor terminates or dissolves or suspends the Guarantor’s
usual business activities or conveys, sells, leases, transfers or otherwise
disposes of all or a substantial part of the Guarantor’s property, business or
assets other than in the ordinary course of business; or (j) the existence or
occurrence at any time of one or more conditions or events that, in the sole
opinion of the Lender, has resulted or is reasonably likely to result in a
material adverse change in the business, properties or financial condition of
the Guarantor; then, any or all of the obligations of Guarantor shall, at the
Lender’s option or, become (for the purpose of this Guaranty) immediately due
and payable by the Guarantor, without demand or notice. In addition, upon the
occurrence of any Guarantor’s Event of Default, the Lender shall have all of the
rights and remedies provided to a secured party by the Uniform Commercial Code
as in effect in New Jersey State at that time. The Guarantor agrees that, in the
event that notice is necessary, written notice mailed to the Guarantor at the
address given below five (5) days prior to the date of public sale of the
property subject to the lien and security interest created herein or prior to
the date after which private sale or any other disposition of said property will
be made shall constitute reasonable notice, but notice given in any other
reasonable manner or at any other reasonable time shall be sufficient.


7.Indemnification; Payments; Certain Waivers. Guarantor (i) waives any right or
claim of right to cause a marshalling of Borrower’s assets or to cause Lender to
proceed against any of the security for the Loan, or for the obligations
guaranteed hereby before proceeding against Guarantor, (ii) agrees that any
payments required to be made by Guarantor hereunder shall become due on demand
in accordance with the terms of Paragraph 2 hereof and without presentment to
Borrower, demand for payment or protest, or notice of non-payment or protest,
and (iii) except as hereinafter provided, expressly waives and relinquishes all
rights and remedies accorded by applicable law to guarantors. Without limiting
the generality of the foregoing, Guarantor hereby waives all rights (x) to
participate in any claim or remedy Lender, or any of its affiliates may now or
hereafter have against Borrower or in any collateral that Lender has or
hereafter may acquire for the obligations guaranteed hereby and (y) except as
provided below, to contribution, indemnification, set-off, exoneration or
reimbursement, whether from Borrower, any Guarantor, or any other person now or
hereafter primarily or secondarily liable for any of Borrower’s obligations to
Lender, and whether arising by contract or operation of law or otherwise by
reason of Guarantor’s execution, delivery or performance of this Guaranty.
Guarantor does not waive and hereby retains all rights of subrogation,
contribution, indemnification, set-off or reimbursement against Borrower or any
other guarantor that Guarantor may have (the “Undersigned’s Rights”); provided,
however, that (i) this Guaranty shall neither be contingent upon the existence
of the Undersigned’s Rights nor subject to any claims or defenses whatsoever
that may be asserted in connection with the enforcement or attempted enforcement
of the Undersigned’s Rights including, without




--------------------------------------------------------------------------------




limitation, any claim that the Undersigned’s Rights were abrogated by any of
Lender’ acts, and (ii) until the Loan shall have been paid in full, Guarantor
hereby postpones and subordinates (A) the exercise of any and all of the
Undersigned’s Rights to Lender’s rights against Guarantor under this Guaranty or
against Borrower under any of the Loan Documents, and (B) any of the
Undersigned’s Rights to any collateral securing the Loan.


8.Reinstatement. This Guaranty shall continue to be effective, or be reinstated
automatically, as the case may be, if at any time payment, in whole or in part,
of any of the obligations guaranteed hereby is rescinded or otherwise must be
restored or returned by Lender or any affiliate (whether as a preference,
fraudulent conveyance or otherwise) upon or in connection with the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Borrower, Guarantor or
any other person, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, Borrower,
Guarantor or any other person or for a substantial part of Borrower’s,
Guarantor’s or any of such other person’s property, as the case may be, or
otherwise, all as though such payment had not been made. Guarantor further
agrees that in the event any such payment is rescinded or must be restored or
returned, all costs and reasonable expenses (including, without limitation,
reasonable legal fees and expenses) incurred by or on behalf of Lender in
defending or enforcing such continuance or reinstatement, as the case may be,
shall constitute costs of enforcement, the payment of which is guaranteed by
Guarantor pursuant to Paragraph 2 above and covered by Guarantor’s indemnity
pursuant to Paragraph 7 above.


9.Litigation; Compliance with Judgments. Guarantor represents and warrants with
respect to itself that there are no actions, suits or proceedings pending or
threatened against or affecting Guarantor, at law, in equity or before or by any
governmental authorities that would have a material effect on the Guarantor’s
ability to perform his obligations hereunder; to the best of Guarantor’s
knowledge, such Guarantor is not in default with respect to any order, writ,
injunction, decree or demand of any court or governmental authorities.


10.Authorization and Enforceability; No Conflicts. Guarantor has the full power
and authority to enter into and perform its obligations under this Guaranty and
this Guaranty is a legal, valid and binding instrument, enforceable against
Guarantor in accordance with its terms. Guarantor represents and warrants with
respect to itself that the consummation of the transactions contemplated hereby
and the performance of this Guaranty and the other Loan Documents to which
Guarantor is a party have not resulted and will not result in any breach of, or
constitute a default under, any mortgage, deed of trust, lease, bank loan or
credit agreement, corporate charter, by-laws, partnership agreement or other
instrument to which Guarantor is a party or by which Guarantor may be bound or
affected.


11.Compliance with Laws. Guarantor represents and warrants with respect to
itself that Guarantor is in compliance with, and the transactions contemplated
by the Loan Documents and this Guaranty do not and will not violate any
provision of, or require any filing, registration, consent or approval under,
any federal, state or local law, rule, regulation, ordinance, order, writ,
judgment, injunction, decree, determination or award (hereinafter, “Laws”)
presently in effect having applicability to Guarantor, and agrees that Guarantor
will comply promptly with all Laws now or hereafter in effect having
applicability to Guarantor.


12.Accuracy of Information; Full Disclosure. Guarantor represents and warrants
with respect to itself that neither this Guaranty nor any documents, financial
statements, reports, notices, schedules, certificates, statements or other
writings furnished by or on behalf of the Guarantor to Lender in connection with
the negotiation of the Loan Documents or the consummation of the transactions
contemplated thereby, or required herein or by the other Loan Documents to be
furnished by or on behalf of Guarantor, contains any untrue or misleading
statement of a material fact; there is no fact that Guarantor has not disclosed
to Lender in writing that materially affects adversely any of the property
covered by the Mortgage or the business




--------------------------------------------------------------------------------




affairs or financial condition of Guarantor, or the ability of such Guarantor to
perform this Guaranty and the other Loan Documents to which Guarantor is a
party.


13.Financial Statements. Guarantor represents, warrants and covenants with
respect to itself as follows:
(a)The most recent financial statements heretofore delivered by Guarantor to
Lender are true and correct in all material respects, have been prepared in
accordance with sound accounting principles consistently applied and fairly
present such Guarantor’s financial condition as of the date thereof, and no
material adverse change has occurred in the financial condition reflected
therein since the date thereof.


(b)So long as any obligations of Borrower or their assigns shall remain
outstanding to Lender, Guarantor shall provide Lender with copies of any and all
financial reports submitted to the U.S. Securities and Exchange Commission
(“SEC”) within fifteen (15) days of submission to the SEC.


(c)Promptly after a written request therefor, Guarantor shall deliver to Lender
such other financial data or information as the Lender may reasonably request
from time to time.


14.Eligible Contract Participant Status. Guarantor represents and warrants that
such party is an “eligible contract participant” within the meaning of Section
1a(18) of the Commodity Exchange Act, and regulations promulgated thereunder, as
amended from time to time.


15.Non-Waiver Remedies Cumulative. No failure or delay on Lender’s part in
exercising any right, power or privilege under any of the Loan Documents, this
Guaranty or any other document made to or with Lender in connection with the
Loan shall operate as a waiver of any such privilege, power or right or shall be
deemed to constitute Lender’s acquiescence in any default by Borrower or
Guarantor under any of said documents. A waiver by Lender of any right or remedy
under any of the Loan Documents, this Guaranty or any other document made to or
with Lender in connection with the Loan on any one occasion shall not be
construed as a bar to any right or remedy which Lender otherwise would have on
any future occasion. The rights and remedies provided in said documents are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law.


16. Transfers of Interests in Loan. Guarantor acknowledges that Lender, at
Lender’s sole discretion, may sell, assign or transfer interests in the Loan,
this Guaranty and the other Loan Documents to one or more participants,
purchasers and/or assignees (collectively, “Participants”) and agrees in
connection therewith, all Loan Documents and other documentation, financial
statements, appraisals and other data, or copies thereof, relevant to Borrower,
Guarantor, the Premises, the Improvements or the Mortgage, may be provided to
and retained by any such participant, purchaser or assignee or prospective
participant, purchaser or assignee. Guarantor agrees that Lender shall have no
obligation to give Guarantor written notice of any sale, assignment or transfer
of any interest or participation in the Loan or any part thereof.


17. Separate Indemnity. Guarantor acknowledges and agrees that Lender’s, (and
Guarantor’s obligations) under this Guaranty shall be in addition to all of
Lender’s rights (and all of Guarantor’s obligations) under any indemnity
agreement executed and delivered to Lender by Borrower and/or Guarantor in
connection with the Loan, and payments by Guarantor under this Guaranty shall
not reduce any of Guarantor’s obligations and liabilities under any such
indemnity agreement.






--------------------------------------------------------------------------------




18. Severability. Any provision of this Guaranty, or the application thereof to
any person or circumstance (including any invalidation of any other guarantor’s
obligations under or in connection with the Commodity Exchange Act), that, for
any reason, in whole or in part, is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Guaranty (or the remaining portions of such provision) or the
application thereof to any other person or circumstance, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision (or portion thereof) or the application
thereof to any person or circumstance in any other jurisdiction.


19. Entire Agreement; Amendments. This Guaranty contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
oral or written agreements or statements relating to such subject matter, and
none of the terms and provisions hereof may be waived, amended or terminated
except by a written instrument signed by the Person against whom enforcement of
the waiver, amendment or termination is sought.


20. Successors and Assigns. This Guaranty shall be binding upon and shall inure
to the benefit of Lender, and any of its affiliates and Guarantor and their
respective heirs, personal representatives, successors and assigns. This
Guaranty may be assigned by Lender, or any of its affiliates with respect to all
or any portion of the obligations guaranteed hereby, and when so assigned
Guarantor shall be liable under this Guaranty to the assignee(s) of the
portion(s) of the obligations guaranteed hereby so assigned without in any
manner affecting the liability of Guarantor hereunder to Lender or its
affiliates with respect to any portion of the obligations guaranteed hereby
retained by Lender, or any of its affiliates.


21. WAIVER OF TRIAL BY JURY. GUARANTOR, AND BY THE ACCEPTANCE HEREOF, LENDER
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR,
LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS
TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR AND
LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.


22.ADDITIONAL WAIVERS IN THE EVENT OF ENFORCEMENT. GUARANTOR HEREBY EXPRESSLY
AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING
BROUGHT BY OR ON BEHALF OF LENDER ON THIS GUARANTY, ANY AND EVERY RIGHT
GUARANTOR MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY COUNTERCLAIM
THEREIN (OTHER THAN COMPULSORY COUNTERCLAIMS), AND (III) HAVE THE SAME
CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING
HEREIN CONTAINED SHALL PREVENT OR PROHIBIT GUARANTOR FROM INSTITUTING OR
MAINTAINING A SEPARATE ACTION AGAINST LENDER WITH RESPECT TO ANY ASSERTED CLAIM.


23. Governing Law; Submission to Jurisdiction. This Guaranty and the rights and
obligations of the parties hereunder shall in all respects be governed by, and
construed and enforced in accordance with, the laws of the State of New Jersey.
Guarantor hereby irrevocably submits to the nonexclusive jurisdiction of any New
Jersey state or federal court sitting in the County of Bergen over any suit,
action or proceeding arising out of or relating to this Guaranty, and Guarantor
hereby agrees and consents that, in addition to any




--------------------------------------------------------------------------------




methods of service of process provided for under applicable law, all service of
process in any such suit, action or proceeding in any state or federal court
sitting may be made by certified or registered mail, return receipt requested,
directed to the Guarantor at the address indicated below, and service so made
shall be complete five (5) days after the same shall have been so mailed.


24. Paragraph Headings. Any paragraph headings and captions in this Guaranty are
for convenience only and shall not affect the interpretation or construction
hereof.


25. Liability Unaffected by Release. Any other Person liable upon or in respect
of any obligation hereby guaranteed may be released without affecting the
liability of Guarantor hereunder.


26. Joint and Several Obligations. In connection with the execution of this
Guaranty and the Mortgage Modifications described herein, PROGENITOR CELL
THERAPY, LLC, a Delaware limited liability company and NEOSTEM FAMILY STORAGE,
LLC, a Delaware limited liability company are entering into that certain
Reaffirmation of Guaranty to reaffirm their guaranty of all of the obligations
of the Borrower to the Lender under the Loan, without limitation (the
“Reaffirmation of Guaranty”). Further, in connection with the execution of this
Guaranty and the Mortgage Modifications described herein, Lender and REGIONAL
CANCER CARE ASSOCIATES LLC, a New Jersey limited liability company (successor
entity to Regional Cancer Care Associates LLP, formerly known as Northern New
Jersey Cancer Associates LLP) and MARK PASCAL, ANTHONY INGENITO, CHIAM-GLEN
GEJERMAN, STUART GOLDBERG, ANDREW JENNIS, SCOTT ROWLEY, RICHARD ROSENBLUTH,
ROBERT ALTER, HARRY HARPER, ANDREW PECORA AND STANLEY WAINTRAUB, individually,
are entering into those certain Releases of Guaranty to release and discharge
the Released Guarantor (as that term is defined therein) from its obligations
under the Term Loan Guaranty (as that term is defined in the Reaffirmation of
Guaranty). Accordingly, any reference to the term “Guarantor” under the Loan
shall from this point forward mean, collectively, PROGENITOR CELL THERAPY, LLC,
NEOSTEM FAMILY STORAGE, LLC and NEOSTEM, INC. The obligations of the Guarantors
and their liability under the Reaffirmation of Guaranty and this Guaranty, all
as supplemented, restated, superseded, amended and/or replaced from time to time
and herein, shall be joint and several.


27.Notices. Notices shall be given in the manner provided in the Mortgage and
with respect to Guarantor at the address set forth below, with a copy of any
such Notice to be given to Lowenstein Sandler LLP, 65 Livingston Avenue,
Roseland, New Jersey 07068.


28.Principles of Construction. All references to sections, paragraphs, schedules
and exhibits are to sections, schedules and exhibits in or to this Guaranty
unless otherwise specified. Unless otherwise specified, the words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty. The recitals to this Guaranty shall be deemed a part hereof and
all exhibits and schedules attached hereto, if any, are incorporated herein by
reference for all purposes. Unless otherwise specified, all meanings attributed
to defined terms herein shall be equally applicable to both the singular and
plural forms of the terms so defined and “including” means including without
limitation. Whenever the context requires, each gender shall include all other
genders.


29.Financial Covenant. So long as any obligations of Borrower or their assigns
shall remain outstanding to Lender, Neostem, Inc. and its subsidiaries
collectively, shall maintain a minimum unencumbered liquidity of $5,000,000.00,
consisting of total cash balances reported by Neostem, Inc. and its
subsidiaries, to be tested quarterly beginning with the fiscal quarter ending
December 31, 2013. Capitalized




--------------------------------------------------------------------------------




terms not specifically defined herein shall have the meaning afforded to them in
accordance with generally accepted accounting principles consistently applied
(“GAAP”).


30.Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall be an original and all of which shall constitute together
but one and the same agreement. Any signature delivered by a party by facsimile
or email transmission shall be deemed to be an original signature hereto.


IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its duly authorized official as of the date first above stated.
WITNESS:    Paige Cooperman            NEOSTEM, INC., a Delaware corporation


By:     /s/ Robin L. Smith                        
Name: Robin Smith                         
Title:     CE0                    


Address: 420 Lexington Avenue, Ste
350                                             New York, NY 10170
                    












